Title: To James Madison from Charles Pinckney, 4 June 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir,
Madrid June 4: 1804
My last to you were of the 2nd. & 18 of May, in the last of which I acquainted you that my suspicions as to the opening of my Letters & dispatches & detaining them were nearly realised, for on no ground could I account otherwise for the Ratification being eleven weeks & more in reaching me—although I had not received the Ratifications, yet I had seen such authentic accounts of the thing being done, that I communicated it officially both to Mr. Cevallos & the Prince of Peace, & had the necessary papers all prepared for the King’s Ratification & the Exchange, some considerable time before the originals arrived. These, I perceived, had certainly been opened, & detained improperly somewhere, & as there can be no doubt that all or nearly all the letters which come directed to me are opened as well in the Post-Offices of France & Portugal, & probably Gibraltar, as in Spain, it would be well to put any thing of importance for me under cover to the Consul of the Port it may go to, & direct him to put it under cover addressed to the house of Messrs. Patrick Joyes & Sons, who are our Bankers here. This caution is necessary, as although the Dispatches may be in cypher, they are liable to be detained, as must be the case with respect to the Ratifications. Three Expresses which left America in December, January & February had, as I was informed, arrived to this Government, but as they had by their Letter of the 10th. february solemnly renounced all their objections to the sale of Louisiana & had made no communications to me either verbally or in writing of any further displeasure on that business, I considered it as settled, & accordingly the moment the Ratifications arrived, I went to Mr. Cevallos, & presented myself to exchange them. I found a kind of surprise in him at my expecting the business to be so immediately settled—talked of the King being sick said on account of that & the great press of business at that moment, owing, I suppose, to the new state of things in France, he had not had time to examine into the business—that it was so long since it had been made, that he had nearly forgot the Provisions—that he would have it attended to & laid before the King as soon as circumstances would admit, & transmit me his Majesty’s answer. I replied that he had certainly had sufficient time to consider it for it was then nearly a month since I had communicated the intelligence of the Ratifications being made by us, & that as it was ratified exactly in the words it was made, there certainly would be no suspicion on our part of any further delay—that a sum of money had been provided for its expences—Agents were appointed by the Claimants, & some arrived & others coming, & that it had even appeared in the public Gazettes—that having been made by him, his  Majesty’s principal Secretary of State, & under the immediate view & direction of His Majesty, & having only embraced the Claims on which his Majesty had said he was always ready to arbitrate, it would now appear very extraordinary to our Government either to refuse or delay it, or what was the same thing, to make any additions or alterations which might cause a delay—that if there was any intention to refuse or delay it, I urged him to say so, that I might transmit to our Government official intelligence—he said he would have the business attended to, & I should have the earliest answer possible. Fearing from this interview that there was a design not to exchange the Ratifications, I immmediately called upon the Prince of Peace, & in that & the day after but one following, I had two long interviews with him, in which I pressed upon him all the arguments I had used with Mr. Cevallos, & in addition wrote them the inclosed letter. On the  I received from Mr. Cevallos the letter  copy of which is inclosed, & supposing that he meant the charge therein contain’d, respecting the limits, to be an excuse for his either refusing or delaying the exchange, or proposing alterations to the Convention, I deliberated for some time on the answer to be given him—at first I was tempted to give him a sharp & pointed one, but reflecting that it was a subject of great importance, one which might involve ultimately the most serious consequences, & not being instructed, I did not suppose I was sufficiently authorised to depart from that line of moderation which I had always pursued as most consistent with the true interest & dignity of our Government. I communicated verbally & in writing to the Prince of Peace & Mr. Cevallos the substance of the Letter,  in which you will find among other things, that I have endeavored to consider it as a separate & distinct question, & as involving in its arrangement the interference of the Governments of France & Spain & our own. Not content with this, I have urged the French Ambassador to interfere, as being a question in which his Government is interested—assuring him that our own will never lose sight of their just Claims, & that if Spain refuses to do them justice, my own opinion was they would take the earliest opportunity & adopt the most decisive means to do it to themselves—that they had in fact the means in their own hands—that in the present state of Europe, it would be an unpleasant & perhaps a very inconvenient thing to France, to see Spain & the United States embroiled on any subject, but particularly on one arising from or respecting the limits of Louisiana, & that it therefore became particularly interesting for him to use his influence & exertions to have the Treaty or Convention ratified on the part of Spain & not refused or postponed on account of the limits of Louisiana—he has promised me to use all his influence, & assures me he has no interest nearer his heart than to preserve Peace between Spain & Us. Thus stands the business at present, & as I expect a decisive Answer in a few days, I shall stop my Dispatches until the 12th. as it would be best for you to know what we are to expect.
June 12th. Not having yet received a definitive answer, I consider it as my duty not to delay sending you this intelligence, nor can I yet form an opinion of what this Court mean. After all I have said to them on the subject, & the interference of the French Ambassador, I can hardly think they will venture to refuse the exchange of the Ratifications of the Convention on the ground of the Louisiana limits, & yet such is their pride & resentment on the subject of the Cession of Louisiana, & the new Act they complain of, that it is difficult now to form an opinion. I have held out to them on all occasions a just opinion of the firmness of our Government, & their determination never to depart from their well-founded Claims, & am constantly urging them to give me an answer in writing to send you. Mr. Cevallos promises I shall soon have one, but always adds that as our Government took a year & a half to consider whether they would ratify it, they ought to be content to give his Majesty some little time—that altho’ it was ratified as he signed it, yet that the great delay on our part, & the as great change produced by the Cession of Louisiana in our relations & situations, & (as he says) in their causes of complaint, make this reconsideration necessary. I forwarded a copy of Mr Cevallos’s letter to Mr Livingston at Paris urging him to take the necessary steps there & we are now anxiously waiting to see what effects Mr Pitt’s coming into administration in England will have on the neutrality of this Country—it is suspected here that She pays for this a monthly tribute to England as well as France—she has also stipulated that no more English Vessels shall be sold as Prizes in her Ports & that she will not increase her naval armaments. I am with respect & regard dear sir Yours Truly
Charles Pinckney
